Citation Nr: 1315163	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  13-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The Veteran served on active duty in the Navy from January 1955 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of a Regional Office (RO) of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he has hearing loss and tinnitus as a result of noise exposure during service.  He reports that as a seaman in the first division aboard the USS Conecuh in 1955, his duties routinely included assisting a gunner's mate with manning the forward twin 40MM gun.  He added that when he went to sick bay complaining of ringing in his hears the Corpsman assured him that the ringing would go away.  He maintains that he has had ringing in his hears and hearing loss ever since.  

The January 1955 service entrance examination report notes that audiometric testing was not conducted, and, if accomplished at some other time during service, the results were not reported in the service treatment records.  However, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.   Hensley v. Brown, 5 Vet. App. 155 (1993).   In addition, service connection may be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

A private report reflects that the Veteran underwent a right tympanoplasty due to a perforated right tympanic membrane in January 1999.  

An April 2010 VA audiology consultation treatment record reflects the Veteran's complaints of bilateral hearing loss and tinnitus.  Audiometry was noted to show sensorineural hearing loss, bilaterally.  The right tympanic membrane was noted to show evidence of past surgery, and the left tympanic membrane was reported to have some scarring on the surface and what appeared to be a small retraction pocket.  

A VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his claimed tinnitus and bilateral hearing loss during and/or since separation.  

2.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss and/or tinnitus are related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If either benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



